DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 27, the structural and functional relationship between the “slotted hollow conductors” and the rest of the claimed limitations are not clearly set forth. Correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16,19,21-23,28,29 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Nguyen et al (USPGP 2017057780).
Regarding Claims 16,29 Nguyen discloses a control system for an elevator installation, comprising:
at least two elevator cars 28,
at least two shaft segments 26 in which the at least two elevator cars are movable,
at least two shaft control units 94, and
at least two elevator car control units 96,
wherein each of the shaft control units 94 is configured to be respectively assigned to one of the shaft segments 26 and each of the elevator car control units 96 is configured to be respectively assigned to one of the elevator cars (Fig. 4),
wherein the control system is configured to provide a mutual first communication link between the shaft control units (para. 0045, “the modules 94 may be configured to each other”), and
wherein the control system is configured, for each of the shaft segments, to respectively provide a second communication link 100 between the elevator car control units 96 which are to be assigned to the elevator cars 28 situated in the respective shaft segment 26 and the shaft control unit 94 which is to be assigned to the respective shaft segment 26.
Regarding Claim 28, Nguyen discloses at least two elevator cars 28, which are moveable in at least two shaft segments 26, and having a control system 94, 96, 
and specifically having at least one exchange unit 36, 38 between two adjoining shaft segments, by means of which elevator cars can be interchanged between the two adjoining shaft segments (para. 0032),
wherein each of the shaft control units 94 is respectively assigned to one of the shaft segments 26 and each of the elevator car control units 96 is respectively assigned to one of the elevator cars (Fig. 4).
Regarding Claim 19, Nguyen discloses a central control unit 90,92, which is communicatively connected with the shaft control units 94, or which incorporates the shaft control units.
Regarding Claims 21, 22 Nguyen discloses an elevator installation having at least two shafts, 
said shafts each comprising at least two shaft segments (Fig. 1, para. 0031).
Regarding Claims 23, Nguyen discloses a first communication network 92-94, which is designed to provide the first communication link, wherein the first communication network specifically comprises a wire-based communication network (Fig. 4).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17,18,24-27,30,31 is/are rejected (to the extent understood) under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Yim et al (USPGP 2012/0129458).
Regarding Claim 24, Nguyen (applied here in a similar manner as to claim 23 above) discloses all features claimed but does not explicitly teach the first communication network specifically comprises a bus or an ethernet.
Yim discloses an elevator communication network which comprises a wired backbone 130 which communicates between the shafts and reads on a bus or ethernet. 
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Nguyen to use the specific hardware teachings of Yim as they are well known in the art to be useful in digital electronic communications.
Regarding Claims 25-27 Yim discloses at least two second communication networks, each of which is designed to provide one of the second communication links, wherein the second communication networks respectively specifically comprise a wireless communication network (f1, f2, see Fig. 2B) which is a WLAN (para. 0062).
	Regarding Claims 17,18,30,31 Yim discloses providing direct communication between each of the elevator car control units 300 which are to be assigned to the elevator cars which are situated in the respective shaft segment and the shaft control unit 101 which is to be assigned to the respective shaft segment (Figs. 1A-2B).



Allowable Subject Matter
Claims 20,32,33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837